IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 CARL SADLER                                    :   No. 413 EAL 2019
                                                :
                                                :
              v.                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
                                                :   Commonwealth Court
 WORKERS' COMPENSATION APPEAL                   :
 BOARD                                          :
                                                :
                                                :
 PETITION OF: PHILADELPHIA COCA-                :
 COLA COMPANY                                   :


                                        ORDER


PER CURIAM

      AND NOW, this 28th day of January, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner are:


          (1) Whether the Commonwealth Court erred in reversing the appeal
              board’s affirmance of the WCJ’s grant of [Petitioner’s] suspension
              petition for a 75 week period which allowed [Petitioner] to assert a
              credit against [Respondent’s] future compensation for money paid to
              [Respondent] during his incarceration as the grant of a suspension
              was consistent with the Act and the applicable case law?

          (2) Whether the Commonwealth Court’s interpretation that [Petitioner] is
              precluded from suspending benefits under the circumstances of this
              case, creates an unequal application of the law for similarly situated
              claimants, and similarly-situated employers in violation of the Equal
              Protection guarantees of the Constitutions of the Commonwealth of
              Pennsylvania and the United States of America?
Petitioner’s Application for Supersedeas is DENIED.